DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-6, 8, 13-16, 18-36, and 59 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 13, the applicant has amended the claims to include the limitation “wherein none of the anatomical guide is on the lingual or interior side of the patient’s bone”. However, it is noted that the applicant is claiming a system and not the method of use, therefore, it is unclear what the applicant is trying to claim. The applicant should amend the limitation to clarify the guide is configured to be received on the patient, such that none of the anatomical guide is on the lingual or interior side of the patient’s bone to clarify what is being claimed. It is noted that for examination purposes, the limitation is being interpreted as discussed above. 
Further with respect to claim 13, the applicant claims “each fastener opening configured to receive a fastener” and then further claims “wherein the fasteners are threaded screws”. However, it is noted that proper antecedent basis has not been provided for the fasteners.  The first citation, is only a functional limitation, such that the fasteners are not positively being claimed, only the fastener openings. The applicant should amend the claim to provide proper antecedent basis for the limitation to overcome the rejection.  
Further the applicant has amended claim 13 to include the anatomical guide and the surgical guide “when connected together form a second assembly”, however, it is noted that a first assembly has not been claimed, therefore, it is unclear what the applicant is claiming. The same issue applies to all the claims where the second, third and fourth assemblies are claimed. Since a first assembly has not been claimed, the later numerical assemblies are unclear. 
With respect to claim 4, the limitation “allowing the assembly to pivot allowing the attached anatomical guide of the assembly to pass under the teeth” is unclear. It is noted that the applicant has claimed the first assembly is configured to pivot or rotate, therefore it the limitation of “allowing the assembly to pivot” the same functional limitation as previously claimed or a different functional movement. Further it is unclear what the tooth supported guide is “projecting outwardly” from. It is noted that the applicant is only claiming the system and not a method of use. It is suggested that the applicant amend the claims to clarify what is being claimed by focusing on the structure and not how the structure functions.   
With respect to claim 5, it is unclear what is being claimed by the limitation “each support bar of the plurality of support bars extending form the curved surface to an end…fit into one of the connection apertures on the anatomical guide upon assembly”. It is noted that the applicant has previously claimed in claim 1, which claim 5 depends from “a plurality of connections extending form the curved structure; each of the connections of the plurality of connections being size to be received and complimentarily fit into one of the plurality of connection apertures on the anatomical guide”. Therefore, it is unclear how the structure connected to the curved surface and fitting within an aperture of claim 5 is different than that of claim 1. For examination purposes, the limitations are being interpreted as the same and claim 5 is being interpreted as further limit the connections to be of a shape of a bar.   
With respect to claim 6, the limitation “wherein the plurality of support bars of the tooth supported guide forms three leg supports” is unclear. It is unclear if the applicant is trying to claim the plurality of support bars is three, such that the applicant is limiting the plurality of to a specific number, i.e. three or if they applicant is trying to claim additional leg supports on the plurality of support bars. For examination purposes, the limitation is being interpreted as limiting the plurality to three support bars. Further that applicant should amend the claim to clarify the claimed “a middle leg support interposed between the other two leg supports” are the claimed three leg supports and not in addition to. 
With respect to claim 8, it is unclear if the claimed “a pair of adjacent support bars” are two of the claimed support bars in claim 5 or different support bars. For 
With respect to claim 14, it is unclear what is being claimed by the limitation “each support bar of the plurality of support bars extending form the outer surface of the curved structure to an end…fit into one of the connection apertures on the anatomical guide upon assembly”. It is noted that the applicant has previously claimed in claim 13, which claim 14 depends from “each of the connections of the plurality of connections extending form the curved structure to an end, each end of the connection being sized to be received and complimentarily fit into a plurality of connection apertures on the anatomical guide”. Therefore, it is unclear how the structure connected to the curved surface and extending to an end and fitting within an aperture of claim 14 is different than that of claim 13. For examination purposes, the limitations are being interpreted as the same and claim 14 is being interpreted as further limit the connections to be of a shape of a bar.   
Claim 16 recites the limitation "the reduced and prepared bone" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Further with respect to claim 18, it is unclear how the claimed artificial teeth and prosthetic seat are related to the other elements of the claimed system, specifically the claimed assembly including the surgical guide and anatomical guide. The applicant claims the prosthetic seat being positioned on “the reduced bone”. Therefore, it is unclear how the seat can be on the bone and aligned with the openings of the surgical guide. The applicant should amend the claim to clarify what is being claimed.   
With respect to claim 19, it is unclear if the claimed “a plurality of connection apertures on the anatomical guide” are the same as those previously claimed. For examination purposes, the limitation is being interpreted as the same as those previously claimed, however, the applicant should amend the claim to clarify.  
With respect to claim 22, it is unclear if the limitations after “configured to be fixed to the bone” are claimed. It is noted that the limitation is a functional limitation therefore the applicant is not positively claimed the aligning marker on the implant drive and marker on the surgical guide.   
With respect to claim 23, the same issue applies to the prosthetic seat as discussed above in detail with respect to claim 18. 
Further with respect to claim 23, it is noted that the applicant has not claimed prosthetic artificial teeth.  The applicant has claimed the teeth in a functional limitations since the claim “being configured to be positioned…between the reduced bone and prosthetic artificial teeth”. Therefore, the teeth are not claimed and therefore proper antecedent basis for the limitation is not provided in claims 25-27.  
With respect to claim 25, it is unclear what the applicant is trying to claim. It is noted that the applicant is claiming a system and not method of use, therefore the limitations directed towards method steps are unclear.  For examination purposes, the limitations of claim 25 are being interpreted as only claiming a plurality of cylinders being configured to be received and held by the abutments.
With respect to claim 27, the limitations of the claimed prosthetic teeth having holes “configured to align with the cylinders and to receive the cylinders” are unclear in 
With respect to claims 29-32, the applicant claims several steps of a method of use of the system. It is noted that it is unclear what the applicant is trying to claim as the steps do not further limit the structure of the system. The applicant seems to be trying to claim how the claimed prosthetic teeth are formed and attached to the claimed implant and abutment structure, however, as discussed above, the method is not being claimed and therefore, the limitations directed towards the method of use or making not further limiting the structure are unclear. 

Response to Arguments
Applicant's arguments filed May 7, 2021 have been fully considered but they are not persuasive. The applicant argues that various changes were made to the claims to overcome the 112 rejections, however, it is noted as discussed above in detail, that not all of the issues were properly addressed and several 112 issues still remain and therefore several of the rejections are maintained. 
Allowable Subject Matter
Claims 1, 3, 7, 9, 11-12 are allowed.
Claims 4-6, 8, 13-16, 18-36, and 59 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HEIDI MARIE EIDE whose telephone number is (571)270-3081.  The examiner can normally be reached on Mon-Fri 9:00-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Johanas can be reached on 571-270-5085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.